UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6266



MICHAEL JOSEPH CAMPBELL, and all prisoners
similarly situated,

                                                Plaintiff - Appellant,

          versus


GENE JOHNSON, Director, Virginia Department of
Corrections; Mrs. HELEN F. FEHEY, Chairwoman,
Virginia Parole Board; LIEUTENANT HARRISON,
Building Supervisor, Sussex I State Prison;
LIEUTENANT   BRONSON,   Building   Supervisor,
Sussex I State Prison; CHIEF COUNSELOR
WILLIAMS, Sussex I State Prison; DOCTOR EMRAN,
Medical Doctor, Sussex I State Prison,

                                               Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:06-cv-00393-TSE-BR)


Submitted:   August 23, 2007                 Decided:   August 28, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Michael Joseph Campbell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael Joseph Campbell appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We

have   reviewed   the   record   and     find   no    reversible   error.

Accordingly, we affirm for the reasons stated by the district court

as modified to reflect dismissal without prejudice of Campbell’s

parole denial claim. Campbell v. Johnson, No. 1:06-cv-00393-TSE-BR

(Dec. 11, 2006 & Jan. 29, 2007).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                     AFFIRMED AS MODIFIED




                                 - 2 -